Title: [Diary entry: 24 October 1787]
From: Washington, George
To: 

Wednesday 24th. Rid to all the Plantations. In the Neck, found that the Sowing of the Orchard Inclose. had been compleated on Monday last—That what may properly be called the Orchard part of it had been sown with Wheat—Sainfoin—and Trafoil as has been mentioned—That the slipe between the Water course from the Road to the Spring & the Road to and from

the Quarters had been sown with Wheat & red Clover as has been noted—That the No. Wt. part of the Inclosure had been sown (to a stake) with the Winter vetch alone and all the other part with Wheat alone. The Orchd. Part had been plowed & cross plowed—Then the Wht. harrowed in—next the Sainfoin harrowed in; both the same way the ground had been last plowed—and lastly, after the Trafoil was sown—the whole cross harrowed with a light harrow. The part that had the clover sown, was plowed & cross plowed as above, the Wheat then harrowed in & cross harrowed to bury the clover Seed. The ground in wch. Vetches were sown was cross plowed, which plowing, put them in—after which, it was harrowed to Smooth it. The remainder of the Inclosure which only had Wheat, was plowed—cross plowed and the Wheat harrowed in. Ordered the Buck Wheat at every place to be got in, and threshed out, as soon as possible. Had that in the half Acre of experimental ground at Muddy hole, cut. About ¼ at the So. Wt. corner was entirely missing (occasioned, I believe, by the low situation of the ground) At Frenchs they would about get in all the Pease (tho’ with great loss) tonight and at the ferry the people were cleaning the Oats which had been tread out yesterday. Mr. R. Lee & Sistr. came here in the evening yesterday.